DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 27 January 2021 and 19 February 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/993,480 in view of CMCC 3GPP R2-1909770 “2-step RACH power control” (hereinafter referred to as “CMCC”). The claims at issue are identical except that claims 1, 8, and 15 of the instant application include the limitation “wherein an 
However, CMCC teaches wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A (§2: “For the downlink pathloss estimate for MsgA PUSCH power control, the UE uses the same RS resource index as that used for the corresponding MsgA PRACH”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine “wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A” as taught by CMCC with claims 1, 8, and 15 of 16/993,480 because it would provide claims 1, 8, and 15 of 16/993,480 with the enhanced capability of using the same RS resource index for MsgA PUSCH power control as the corresponding MsgA PRACH (CMCC, §2).
As to claims 2 and 9, the combination of claims 1 and 8 of 16/993,480 and CMCC discloses the limitations of claims 1 and 8. CMCC further teaches the index related to the reference signal is used for calculating a path loss for the transmission power allocation (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with claims 1 and 8 of 16/993,480 with “the index related to the reference signal is used for calculating a path loss for the transmission power allocation” as further taught by CMCC for the same rationale as set forth in claims 1 and 8 (CMCC, §2).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US 2021/0168862 A1 (hereinafter referred to as “Murray”) in view of CMCC 3GPP R2-1909770 “2-step RACH power control” (hereinafter referred to as “CMCC”). Note CMCC was cited by the applicant in the IDS received 27 January 2021.
As to claims 1, 8, and 15, Murray teaches a method of performing a random access channel (RACH) procedure by a user equipment (UE) in a wireless communication system (fig 2b and fig 5, para [0066], where, the UE 201 transmits RAP 213 (random access preamble) to the gNB 202), the method comprising:
transmitting, to a base station (BS), a physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) via a message A (fig 12, para [0112]-[0115], where, “at step 281 the UE 201 transmits MsgA, which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity. MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs”, further, para [0124] and table 8, where, “1> instruct the physical layer to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI”); and
receiving, from the BS, a message B related to contention resolution in response to the message A (fig 12, para [0113] and para [0121], where, “at step 282 the “UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU”).
Although Murray teaches “A method…to the message A,” Murray does not explicitly disclose “wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “wherein an index related to a reference signal used for transmission power allocation to the PUSCH is same as an index of a resource used for channel measurement for transmission of the PRACH, based on that the PRACH and the PUSCH are transmitted via the message A” as taught by CMCC because it provides Murray’s method with the enhanced capability of using the same RS resource index for MsgA PUSCH power control as the corresponding MsgA PRACH (CMCC, §2).
	As to claims 2 and 9, Murray in view of CMCC teaches the method according to claim 1.
CMCC further teaches the index related to the reference signal is used for calculating a path loss for the transmission power allocation (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “the index related to the reference signal is used for calculating a path loss for the transmission power allocation” as further taught by CMCC for the same rationale as set forth in claim 1 (CMCC, §2).

Claims 3-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of CMCC as applied to claims 2 and 9 respectively above, and further in view of Samsung 3GPP R1-1906906 “Procedure for Two-step RACH” (hereinafter referred to as “Samsung”). Note Samsung was cited by the applicant in the IDS received 27 January 2021.
As to claims 3 and 10, Murray in view of CMCC teaches the method of claim 2.
Although Murray in view of CMCC teaches “The method of claim 2,” Murray in view of CMCC does not explicitly disclose “a transmission beam for transmission of the PUSCH is selected based on the calculated path loss”.
However, Samsung teaches a transmission beam for transmission of the PUSCH is selected based on the calculated path loss (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC by including “a transmission beam for transmission of the PUSCH is selected based on the calculated path loss” as taught by Samsung because it provides Murray in view of CMCC’s method with the enhanced capability of performing beam selection according to the 2-step RACH process (Samsung, §§2 and 2.4).
As to claims 4 and 11, Murray in view of CMCC teaches the method of claim 1.
Although Murray in view of CMCC teaches “The method of claim 1,” Murray in view of CMCC does not explicitly disclose “receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH”.
However, Samsung teaches receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC by including “receiving, from the BS, a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS), related to channel measurement for transmission of the PUSCH” as taught by Samsung because it provides Murray in view of CMCC’s method with the enhanced capability of performing beam selection according to the 2-step RACH process (Samsung, §§2 and 2.4).
As to claims 5 and 12, Murray in view of CMCC, and further in view of Samsung teaches the method of claim 4.
Samsung further teaches the channel measurement for the transmission of the PUSCH is performed based on reference signal received power (RSRP) of the SSB or the CSI-RS (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC, and further in view of Samsung by including “the channel measurement for the transmission of the PUSCH is performed based on reference signal received power (RSRP) of the SSB or the CSI-RS” as further taught by Samsung for the same rationale as set forth in claim 4 (Samsung, §§2 and 2.4).
As to claims 6 and 13, Murray in view of CMCC, and further in view of Samsung teaches the method of claim 4.
Samsung further teaches the index related to the reference signal is an index of the SSB related to the channel measurement for the transmission of the PUSCH (§§2 and 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC, and further in view of Samsung by including “the index related to the reference signal is an index of the SSB related to the channel measurement for the transmission of the PUSCH” as further taught by Samsung for the same rationale as set forth in claim 4 (Samsung, §§2 and 2.4).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of CMCC as applied to claims 1 and 8 respectively above, and further in view of Intel 3GPP R1-1906779 “Discussion on channel structure for 2-step RACH” (hereinafter referred to as “Intel”). Note Intel was cited by the applicant in the IDSs received 27 January 2021 and 19 February 2021.
As to claims 7 and 14, Murray in view of CMCC teaches the method of claim 1.
Although Murray in view of CMCC teaches “The method of claim 1,” Murray in view of CMCC does not explicitly disclose “the PRACH transmitted via the message A and the PUSCH transmitted via the message A are transmitted based on a predetermined time gap in a time domain”.
However, Intel the PRACH transmitted via the message A and the PUSCH transmitted via the message A are transmitted based on a predetermined time gap in a time domain (§2.1; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of CMCC by including “the PRACH transmitted via the message A and the PUSCH transmitted via the message A are transmitted based on a predetermined time gap in a time domain” as taught by Intel because it provides Murray in view of CMCC’s method with the enhanced capability of ensuring MsgA PUSCH transmission (Samsung, §2.1; figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469